DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 22 are objected to because of the following informalities: 
Claim 11 recites “receiving second configuration information” in line 3. Claim 11 is a direct dependent of claim 1 which does not have “first configuration information”. Claim 11 should be a dependent of claim 9 which has “receiving first configuration information”.
Claim 22 recites “receive second configuration information” in lines 2-3. Claim 22 is a direct dependent of claim 12 which does not have “first configuration information”. Claim 22 should be a dependent of claim 20 which has “receive first configuration information”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 12 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2019/0020386 A1).
Consider claims 1, 12, 23 and 24:
Park discloses a channel estimation method (see the Abstract, where Park describes a method for channel state estimation; see paragraph 0008, where Park describes using a processor to implement the method on a user equipment (UE)), comprising: 
generating indication information, wherein the indication information indicates L space-frequency basis vectors for constructing an M×N-dimensional space-frequency vector (see paragraphs 0338-0340, where Park describes a UE that selects a precoding matrix indicator (PMI) which indicate h1 and h2, thus L=2, the h1 and h2 are combined to construct a precoding vector, thus h1 and h2 are basis vectors, and M=1 see paragraphs 0103-0104, where Park describes that the precoding matrix is a NT ×NT dimensional matrix),
the space-frequency vector comprises M N-dimensional precoding vectors (see paragraphs 0103-0104, where Park describes that the precoding matrix includes one NT -dimensional precoding vector, thus M=1); 
each precoding vector is used in one of M frequency bands (see paragraph 0248, where Park describes that a precoded data is transmitted on the same bandwidth, thus M=1), and 
the space-frequency vector is generated by performing a weighted combination on L space-frequency component vectors (see paragraph 0339, where Park describes that the precoding matrix is a weighted sum w1 h1 + w2 h2
each of the L space-frequency component vectors is a vector comprising M×N elements that are in one of the L space-frequency basis vectors (see paragraphs 0103-0104, where Park describes that the precoding matrix comprises 1 ×NT  vectors; see paragraph 0339, where Park describes that the precoding vector is: w1 h1 + w2 h2 , that is: w1 h1  is a 1 ×NT vector and w2 h2  is a 1 ×NT vector), and 
each of the L space-frequency basis vectors is a Nf ×N-dimensional vector (see paragraph 0112, where Park describes that h1 is a 1×NT vector and h2 is also a 1×NT vector, thus Nf  = 1); 
the space-frequency basis vector is a three-dimensional oversampled discrete Fourier transform (DFT) vector (see paragraphs 0112 and 0325, where Park describes that h1 and  h2 represent a channel with a total of NT transmission antennas; see paragraph 0229, where Park describes that the transmission antennas form a 3-dimensional (3D) beam; see the Abstract, where Park describes that the precoding matrix is selected from a codebook; see paragraph 0306, where Park describes that the codebook is a DFT codebook that is generated by oversampling); and 
L≥2, Nf ≥M≥1, N≥2, and L, M, N, and Nf are integers (see paragraphs 0338-0340, where Park describes h1 and h2, thus L=2; see paragraph 0112, where Park describes that h1 is a 1×NT vector and h2 is also a 1×NT vector, thus Nf  = 1; see paragraphs 0103-0104, where Park describes that the precoding matrix includes one NT -dimensional precoding vector, thus M=1 and N= NT ≥2); and 
sending the indication information (see paragraph 0260, where Park describes that the UE reports the precoding matrix indicator (PMI) as a feedback).
Consider claims 11 and 22:
see paragraph 0016, where Park describes that the user equipment (UE) receives a codebook configuration from the base station, the codebook configuration is used to configure the codebook for y multi-antenna ports); and generating the indication information based on the codebook type that is configured by using the second configuration information (see paragraph 0325, where Park describes that the UE may select the precoding matrix indicator (PMI) of the y multi-antenna ports).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0020386 A1), as applied to claims 1 and 12 above, and further in view of Halpern et al. (US 4,403,331).
Consider claims 2 and 13:
Park discloses the invention according to claims 1 and 12 above. Park discloses: each space-frequency basis vector is selected from a space-frequency basis vector set, the space-frequency basis vector set comprises at least two space-frequency basis vector subsets, and the L space-frequency basis vectors are selected from one of the at least two space-frequency basis see paragraph 0339, where Park describes that the precoding matrix is a weighted sum w1 h1 + w2 h2; see paragraph 0401, where Park describes a set that comprises h1, h2 ,h3 and h4), 
Park does not specifically disclose: any two space-frequency basis vectors comprised in each space-frequency basis vector subset are orthogonal to each other.
Halpern teaches: any two space-frequency basis vectors comprised in each space-frequency basis vector subset are orthogonal to each other (see col. 13, lines 11-24 where Halpern describes a set of mutually orthogonal basis signals are weighted and summed).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: any two space-frequency basis vectors comprised in each space-frequency basis vector subset are orthogonal to each other, as taught by Halpern to modify the method of Park in order to maximize their energies, as discussed by Halpern (see col. 13, lines 11-24).

Allowable Subject Matter
Claims 3-10 and 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631